DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  in claim 15, 3rd paragraph from the end, “,;” should be replaced with appropriate punctuation.   
Claims 10, 11, 14, 22 “the fuel injection port” should be –the at least one fuel injection port—for consistency with amended claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 8, the limitation 
wherein the throat is positioned “within 10% and 50% of a length in the lengthwise direction of the forward half of the nozzle” presents new matter as the percentages read on the length of the forward half of the nozzle.  The specification only teaches [see 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10-16, 18-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizener et al (2018/0080412) in view of Lin et al “Experimental study on propagation mode of H2/Air continuously rotating detonation wave” and Beebe (4,845,952) and Joshi et al (2015/0167544) and optionally in view of Tenney et al (2,609,660).   

    PNG
    media_image1.png
    615
    799
    media_image1.png
    Greyscale

equal to the nozzle inlet cross-sectional area; wherein the throat is positioned within 10% and 50% [midpoint 50%] of a length in the lengthwise direction of the forward half of the nozzle; wherein the nozzle defines a nozzle length, wherein the rotating detonation combustion system further defines a longitudinal see reference numbers from claim 1] defining an axial direction, a radial direction extending from the axial direction and a circumferential direction and located upstream of the turbine section, the rotating detonation combustion system comprising: an outer wall and an inner wall, the inner wall and outer wall extending between a first end and a second end along the axial direction and together defining in part a combustion chamber, a combustion chamber inlet, a combustion chamber outlet, the combustion chamber outlet in flow communication with the turbine section, and the combustion chamber defined between the inner wall and outer wall and having an annular shape; a plurality of nozzles located at the combustion chamber inlet defined by the outer wall and the inner wall, each nozzle defining a lengthwise direction and extending over a nozzle length between a nozzle inlet and a nozzle outlet along the lengthwise direction, the nozzle inlet configured to receive a flow of oxidizer, each nozzle further defining a throat positioned in a forward half of the nozzle length between the nozzle inlet and nozzle outlet, the nozzle defining a converging section between the nozzle inlet and the throat and a diverging section see reference numbers from claim 1], the rotating detonation combustion system defining a combustion chamber defined between an inner wall and outer wall extending along an axial direction and comprising a plurality of nozzles located at an inlet to the combustion chamber, the combustion chamber having an annular shape, the method comprising: providing a flow of oxidizer to a respective nozzle inlet of each of the plurality of nozzles; compressing the flow of oxidizer provided to each respective nozzle inlet through a converging section of the respective nozzle; providing the flow of oxidizer compressed through the converging section of each respective nozzle to a throat of each respective nozzle, the throat being positioned in a forward half [midpoint] of a length of the respective nozzle; expanding the flow of oxidizer from the throat of each respective nozzle through a diverging section of each respective nozzle; injecting a fuel through the respective nozzle along a lengthwise direction to generate an oxidizer/ fuel mixture; and 
Lin et al teach [see annotations] is cited as a teaching reference to teach that rotating detonation nozzles are well known to inject fuel circa the throat / downstream the throat within a buffer distance for mixing the fuel and oxidizer prior to entering the rotation detonation combustion chamber.  
Lin et al teach A rotating detonation combustion system defining a radial direction, an axial direction, and a circumferential direction, the rotating equal to the nozzle inlet cross-sectional area;  wherein the nozzle defines a nozzle length, wherein the fuel outlet of the fuel injection port is positioned at the throat of the nozzle or within a buffer distance from the throat of the nozzle along the lengthwise direction,   wherein the fuel injection port is integrated into the nozzle; wherein the rotating detonation combustion system further defines a longitudinal centerline, and wherein the lengthwise direction of the nozzle is substantially parallel to the longitudinal centerline; wherein the fuel injection port comprises a plurality of fuel injection ports;the throat or the diverging section through a fuel outlet positioned at the throat or the diverging section of the nozzle along a lengthwise direction to generate an oxidizer/ fuel mixture; and igniting the oxidizer/ fuel mixture within the combustion chamber to generate at least one detonation wave within the combustion chamber;  wherein injecting a fuel into at least one of the throat or the diverging section comprises injecting fuel through an outlet of a fuel injection port [orifices].

    PNG
    media_image2.png
    359
    618
    media_image2.png
    Greyscale

  	Beebe teaches the use of an array of nozzles which are a plurality of nozzles arranged in an array along the circumferential direction, with multiple rings, which allow for enhanced mixing prior to entering into the combustion chamber.  Beebe teaches a plurality of nozzles located at the combustion chamber inlet defined by the outer wall and the inner wall, each nozzle defining a lengthwise direction and extending between a nozzle inlet and a nozzle outlet along the lengthwise direction, the nozzle inlet configured to receive a flow of oxidizer, each nozzle further defining a throat 48 between the nozzle inlet and nozzle outlet, a converging section 46 between the nozzle inlet and the throat, and a diverging section 50 between the throat and the nozzle outlet, and each nozzle including at least one fuel injection port 54 defining a fuel outlet 54 located between the at the throat of the nozzle or within a buffer distance downstream from the throat of the nozzle along the lengthwise direction, wherein the buffer distance is ten percent of the nozzle length; wherein the fuel injection port comprises a plurality of fuel injection ports; wherein the fuel injection port 54 is integrated into the nozzle 48.  
It would have been obvious to one of ordinary skill in the art to employ at least one fuel injection port defining a fuel outlet positioned at the throat, the throat is positioned within 10% and 50% of a length in the lengthwise direction of the forward half of the nozzle and the fuel injection is at the throat, with accompanying fuel injector nd full paragraph].  Joshi reference [see annotations below] teaches even in rotating detonation combustors, that the converging-throat-diverging nozzle configuration may have the throat at the middle of the nozzle [Fig. 9, analogous to Lin et al] or may have the throat is positioned in a forward half of the nozzle length between the nozzle inlet and nozzle outlet [Fig. 8, analogous to the claimed invention] as 
Accordingly, Joshi et al would teach the equivalence of moving the throat upstream to the forward half of the nozzle vs leaving it in the middle of the nozzle.  Clearly, there would be every expectation of success as the modification is simple and straightforward. 
It would have been obvious to one of ordinary skill in the art to employ the throat positioned in a forward half of the length of the nozzle and inject the fuel at the throat, where the throat is within 10% and 50% of a length, as taught by Beebe or Tenney, in order to increase the time for mixing prior to entering the combustor, and optionally in view of Tenney who may be applied as a teaching reference that shows moving the throat and fuel injection to the throat & forward half of the length of the nozzle is well known for explosive combustion, of which rotating detonation is a type of and optionally in view of Joshi who teaches the equivalence of moving the throat upstream to the forward half of the nozzle.  It would have been obvious to one of ordinary skill in the art have the throat is positioned within 10% and 50% of the forward half of the length of the nozzle, as  Beebe and optionally Tenney and Joshi, illustrate these conventional claimed ranges and would teach one of ordinary skill in the art to employ these ranges as an obvious matter 
    PNG
    media_image3.png
    322
    918
    media_image3.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art to employ injection at the throat or injection within ten percent of the nozzle length, as taught by any of Beebe or Tenney or Lin et al, as an obvious matter of using the workable ranges in the art or as a matter of increasing the time available for mixing.  The prior art teach the claimed structure of the nozzle but do not teach further comprising: providing the oxidizer/fuel mixture from the nozzle to the combustion chamber with a pressure drop across the nozzle of less than about twenty-five percent or less than about fifteen percent.  The range of pressure drop is within the ordinary skill in the art as an obvious matter of using the workable ranges in the art.  It would have been obvious to one of ordinary skill in the art to employ the claimed range of pressure drop across the nozzles, of less than less than about twenty-five percent or less than about fifteen percent, as an obvious matter of using the workable ranges in the art. Mizener do not explicitly teach wherein the plurality of nozzles is configured to prevent a rotating high pressure region in a circumferential detonation wave path from flowing into the flow of oxidizer.  As for wherein the plurality of nozzles is configured to prevent a .  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art as applied to claim 16, and further in view of Spindler (3,423,942)   The prior art do not teach wherein the flow of oxidizer through the throat of the nozzle defines a speed within about a twenty percent margin of Mach 1.  Spindler teaches a detonation wave engine with nozzle and fuel injection port/outlet 24 circa the throat 16, where the oxidizer flow at the throat defines a speed within about a twenty percent margin of Mach 1, i.e. is at Mach 1 as the flow is sonic at point 1 in Fig. 2 [see col. 3, lines 14-34] prior to the fuel being detonated and facilitates the detonation process.  It would have been obvious to one of ordinary skill in the art to make the flow at the throat of the nozzle in the claimed range, as a typical range used in the art for injecting fuel into a nozzle and which is in a range to facilitate downstream detonation. 
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments for each of the previously applied prior art center around the new limitations added by amendment, i.e. wherein the plurality of nozzles include a first array of nozzles arranged adjacent one another along the circumferential direction . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

March 3, 2022